Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/907,545 filed on June 22, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 2 involves a typographical error. For the purpose of examination, “a bottom pixel, an a right pixel” will be read as “a bottom pixel, [[an]] and a right pixel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., US 2019/0342582 A1 (hereinafter “Su”) in view of Heo et al., US 2015/0350657 A1 (hereinafter “Heo”).
With respect to claim 6, Su discloses an apparatus [abstract, FIG. 4] for preserving edges in a reconstructed image [par. 32, ref. to RSF (ringing smoothing filter), comprising: a processor [par. 47] that is configured to: determine respective patch-based distances between a pixel of the reconstructed image and first neighboring pixels of the pixel [par. 33: “The spatial filter (a well-known edge-preserving filter), determines the influence of nearby pixels according to the distance between the centre pixel and the nearby pixels within a window cantered by the current pixel being filtered”]; determine respective weights using the respective patch-based distances [pars. 38-39, eq. 2 “The weighting Wq , and depend on the position of the pixel q in the footprint and the content formation (e.g. the TU size, position in a TU, …” ]; and filter the pixel using the respective weights and the first neighboring pixels to obtain a filtered pixel of an edge-preserved image [par. 33: The range filter, which is also a Gaussian weighting filter, is utilized to preserve edges by decreasing the influence of nearby pixels if their intensities differ from the centre pixel. The nearby pixel with similar intensity as the centre pixel has higher weighting in the range filter. Eqn. (1) shows the formula of the bilateral filter by Paris, et al. (Paris et al., “Bilateral Filtering: Theory and Applications,” Foundations and Trends in Computer Graphics and Vision, Vol. 4, No. 1, 2008)]. Su discloses all the limitations of the claim as indicated in the above but it does so relying on a reference to a non-patent literature. However, Heo more explicitly discloses the limitation wherein filter the pixel using the respective weights and the first neighboring 
With respect to claim 7, Su and Heo, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 6. Furthermore, Heo discloses wherein the first neighboring pixels of the pixel comprise a top pixel, a left pixel, a bottom pixel, [[an]] and a right pixel immediately neighboring the pixel [par. 57]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 6.
With respect to claim 13, Su and Heo, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 6. Furthermore, Su discloses wherein the apparatus is a decoder [FIG. 4, par. 32] or an encoder [FIG. 2, pars. 30-31]. Therefore, it would have been obvious to a person of ordinary skill in the 
With respect to claims 14-15, the claims are drawn to non-transitory computer-readable storage media containing instructions thereon that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 6-7, respectively. Therefore, claims14-15 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 6-7, respectively.

Allowable Subject Matter
Claims 1-5 are allowed over prior art of record.
Claims 8-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the prior art of record, found as a result of a search (see Search Report, Notice of Reference Cited and ip.com searches for NPL and PL), alone or in combination with one another fail to disclose the following limitations of claim 1:
“for each pixel of the reconstructed image, obtaining a respective filtered pixel of the respective filtered pixels by steps comprising:
selecting a pixel patch comprising the pixel and first neighboring pixels of the pixel, the first neighboring pixels being at the relative neighboring locations with respect to the pixel;
calculating respective weights for the first neighboring pixels by steps comprising:
for each neighboring pixel of the first neighboring pixels, performing steps comprising:
forming a neighboring patch comprising the neighboring pixel and second neighboring pixels, the second neighboring pixels being at the relative neighboring locations with respect to the neighboring pixel;
calculating a neighboring patch distance between the pixel patch and the neighboring pixel; and
calculating a respective weight of the respective weights for the neighboring pixel based on the neighboring patch distance; and filtering the pixel using the respective weights of the first neighboring pixels and the neighboring pixels to obtain the respective filtered pixel; and obtaining an edge-preserved image using the respective filtered pixels.”
Claims 2-5 depend, directly or indirectly, from claim 1 and, therefore, are also allowable over prior art of record.
With respect to claim 8, the prior art of record, found as a result of a search (see Search Report, Notice of Reference Cited and ip.com searches for NPL and PL), alone or in combination with one another fail to disclose the following limitations of claim 8:
“form a pixel patch comprising the pixel and the first neighboring pixels, wherein the first neighboring pixels are at respective relative offsets with respect to the pixel;
form respective neighboring patches for the first neighboring pixels, wherein a respective neighboring patch for a first neighboring pixel comprises the first neighboring pixel and second neighboring pixels of the first neighboring pixel itself, wherein the second neighboring pixels of the first neighboring pixel itself are at the respective relative offsets with respect to the first neighboring pixel; and
calculate respective distances between the pixel patch and each of the respective neighboring patches.”
Claims 9-12 depend, directly or indirectly, from claim 8 and, therefore, are object to for the above-mentioned reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Paris et al., “Bilateral Filtering: Theory and Applications,” Foundations and Trends in Computer Graphics and Vision, Vol. 4, No. 1, 2008.
Huang et al., WO 2018/068744 A1, discloses method and apparatus for smoothing filter for ringing artefact removal.
Nam et al., US 2016/0050437 A1, discloses system and method for processing video signal.
Sung et al., US 2015/0098509 A1, discloses method and apparatus for processing video signal.
Segall et al., US 2012/0236936 A1, discloses video coding based on edge determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485